Case 3:19-cv-02074-G-BK Document 233 Filed 05/12/21         Page 1 of 2 PageID 10973



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF              )
AMERICA,                                   )
                                           )
      Plaintiff and Counter-Defendant,     )
                                           )
and                                        )
                                           )
WAYNE LAPIERRE,                            )
                                           )
      Third-Party Defendant,               )             CIVIL ACTION NO.
                                           )
vs.                                        )             3:19-CV-2074-G
                                           )
ACKERMAN MCQUEEN, INC.,                    )
                                           )
      Defendant and Counter-Plaintiff,     )
                                           )
and                                        )
                                           )
MERCURY GROUP, INC., HENRY                 )
MARTIN, WILLIAM WINKLER,                   )
MELANIE MONTGOMERY, AND                    )
JESSE GREENBERG,                           )
                                           )
      Defendants.                          )




                                      ORDER

      Before the court is the motion for relief from stay order (“motion”) filed by the

defendant/counter-plaintiff Ackerman McQueen, Inc. See generally Ackerman

McQueen, Inc.’s Motion for Relief from Stay Order Due to Dismissal of the NRA’s

Bad Faith Bankruptcy Filing (docket entry 232).
Case 3:19-cv-02074-G-BK Document 233 Filed 05/12/21        Page 2 of 2 PageID 10974



      After the plaintiff/counter-defendant National Rifle Association of America

(“NRA”) filed a petition under Chapter 11 of the Bankruptcy Code, this court closed

the claims against NRA pursuant to Section 362 of the Bankruptcy Code with the

right to be re-opened, without prejudice, upon the motion of any party, pursuant to

any action taken in the related bankruptcy proceeding. See docket entry 200. On

May 11, 2021, the bankruptcy court dismissed the related bankruptcy proceeding

and found that “the NRA did not file the bankruptcy petition in good faith because

this filing was not for a purpose intended or sanctioned by the Bankruptcy Code.”

Order Granting Motions to Dismiss at 37, attached to Motion as Exhibit A.

      The motion is GRANTED. Accordingly, the stay is hereby LIFTED.

      SO ORDERED.

May 12, 2021.

                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge




                                        -2-
